In an action in which a judgment was entered in favor of plaintiff against defendant for a sum of money, plaintiff appeals from an order of the Supreme Court, Richmond County, dated August 2, 1972, which denied plaintiff’s motion for an order directing the clerk of said court to add to the foot of the judgment a direction to defendant to pay the amount of the judgment. Order reversed, on the law, and motion granted, with $20 costs and disbursements; *662the clerk of the trial court is directed to add to. the foot of the judgment a direction to defendant to pay the amount'of the judgment. In our opinion," the motion should have been granted because defendant was entrusted with a specific $10,000 fund in escrow, he stood in a fiduciary relationship with plaintiff, not with a third party, and was derelict in his fiduciary duty to defer disbursement of the fund until the eventual fulfillment of the escrow agreement (Schuman v. Conforti, 30 A D 2d 968, affd. 26 N Y 2d 755). Shapiro, Acting P. J., Gulotta, Christ and Benjamin, JJ., concur.